 Case 1:19-cr-10041-JDB Document 171 Filed 04/27/20 Page 1 of 8              PageID 628



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
              Plaintiff,                         )      CR. NO. 1:19-cr-10041-JDB-2
                                                 )
vs.                                              )
                                                 )
CHARLES ALSTON,                                  )
                                                 )
              Defendant.                         )


 GOVERNMENT’S OPPOSITION TO DEFENDANT’S SECOND MOTION TO MODIFY
                       CONDITIONS OF RELEASE
______________________________________________________________________

       The United States hereby opposes Defendant Charles Alston’s (the “Defendant’s”)

second Motion to Modify Release Conditions. Alston is charged by superseding

indictment with conspiracy to distribute controlled substances outside the scope of

professional practice, and not for a legitimate medical purpose and four substantive

counts of unlawful distribution. In his second Motion to Modify Release Conditions, Alston,

citing Covid-19 as a basis for modification, once again fails to demonstrate why permitting

him to prescribe the very drugs he is charged with unlawfully distributing is not a danger

to the community. He does not point to any evidence that Covid-19 makes him less likely

to abuse his privileges as a physician nor does he even allege that Schedule II controlled

substances, benzodiazepines, and Carisoprodol are treatments for Covid-19. To ensure

the safety of patients throughout the Western District of Tennessee, the Court should

continue to restrict the controlled substances that Alston can prescribe. Accordingly, his

motion should be denied.

                                             1
 Case 1:19-cr-10041-JDB Document 171 Filed 04/27/20 Page 2 of 8                PageID 629



                                         BACKGROUND

       On April 15, 2019, Charles Alston, along with his co-Defendant Britney Petway,

was charged by indictment with one count of Conspiracy to Distribute and Dispense

Controlled Substances, in violation of 21 U.S.C. § 846 (Dkt. 3). Alston and Petway were

charged by superseding indictment with four additional substantive counts of unlawful

distribution of controlled substances, in addition to the conspiracy, in November 2019

(Dkt. 120). Petway entered a guilty plea to the superseding indictment in January 2020

(Dkt. 160).

       Defendant Alston initially appeared before the Court on April 17, 2019 (Dkt. 8). The

government moved, and argued for, Defendant Alston’s detention during a hearing on

April 18, 2019; following the detention hearing, he was released subject to pretrial

conditions that day (Dkt. 18). Specifically, the Court ordered, inter alia, that the Defendant

“not supervise any nurse practitioners or mid-level professionals” and prohibited the

Defendant “from prescribing Schedule II drug[s] or any benzodiazepine or Carisoprodol”

(Dkt. 19 at 2). On June 18, 2019, Defendant Alston filed his first Motion to Modify

Conditions of Release, requesting the Court “to modify [his] bond in order to allow him to

prescribe medication under the monitoring of pre-trial services” (Dkt. 71). On August 2,

2019, the Court denied Defendant’s Motion because Alston “failed to present any new

evidence to the Court that would cause it to reconsider [the Magistrate Judge’s] conditions

of release” and “[b]y restricting [Alston] in dispensing the same drugs he is charged in a

conspiracy with Petway with overprescribing, the Court is mitigating any concern that

Alston might misuse his privileges” (Dkt. 84).

       On April 20, 2020, Alston filed the instant Motion to Modify Conditions of Release,
                                              2
 Case 1:19-cr-10041-JDB Document 171 Filed 04/27/20 Page 3 of 8                PageID 630



“asking the court to restore his ability to prescribe medication so that he can assist his

local hospital and be of service to the community” (Dkt. 169). In his motion, Alston does

not point to any evidence that his prescribing Schedule II controlled substances,

benzodiazepines, and Carisoprodol is not a continued danger to the community.

                                       LEGAL STANDARD

       Section 3142 of Title 18 governs release pending trial. Under 18 U.S.C. § 3142(a),

“[u]pon the appearance before a judicial officer of a person charged with an offense, the

judicial officer shall issue an order” regarding a defendant’s pre-trial release or detention.

Under § 3142(c), the court may fashion release conditions “subject to the least restrictive

further condition, or combination of conditions, that such judicial officer determines will

reasonably assure the appearance of the person as required and the safety of any other

person and the community.” Moreover, “[t]he judicial officer may at any time amend the

order to impose additional or different conditions of release.” See 18 U.S.C. § 3142(c)(3).

       Pursuant to 18 U.S.C. § 3145 (a)(2), a district court may review a magistrate

judge's release order on motion by the defendant. A magistrate judge's release order is

reviewed de novo. See United States v. Miranda, 2019 WL 1237074, at *2 (E.D. Mich.

Mar. 18, 2019) (citing United States v. Marcrum, 953 F. Supp. 877, 880 (W.D. Tenn.

2013)); see also United States v. Romans, 2000 WL 658042, at *1 (6th Cir. May 9, 2000)

(affirming district court that had reviewed the magistrate judge's detention order de novo).

Accordingly, the Court must “engage in the same analysis, with the same options . . . as

the magistrate judge.” Villegas, 2011 WL 1135018, at *4 (quoting United States v. Yamini,

91 F.Supp.2d 1125, 1129 (S.D. Ohio 2000)) (internal quotation marks omitted).

       Under 18 U.S.C. § 3142(g), the Court considers four factors when “determining
                                              3
    Case 1:19-cr-10041-JDB Document 171 Filed 04/27/20 Page 4 of 8                                  PageID 631



whether there are conditions of release that will reasonably assure the appearance of the

person as required and the safety of any other person and the community”: (1) the nature

and circumstances of the offense; (2) the weight of the evidence against the defendant;

(3) the history and characteristics of the defendant; and (4) the nature and seriousness

of the danger to any person or the community that would be posed by the defendant's

release. A defendant must be detained pending trial if “the judicial officer finds that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the community.” 18 U.S.C. §

3142(e)(1). The Bail Act requires detention whenever a defendant is either a flight-risk or

a danger to the community. See id.; United States v. Hazime, 762 F.2d 34, 37 (6th Cir.

1985). Moreover, certain crimes carry a presumption of detention; conspiracy to distribute

a controlled substance is such a charge. See 18 U.S.C. § 3142(e)(2) and (3).

                                                      ARGUMENT

         Defendant Alston has provided no evidence that he would not be a danger to the

community if he were permitted to prescribe the very controlled substances he is charged

with unlawfully distributing.1 Since the pandemic began, Courts have noted that Covid-

19 alone is not a basis for modification of pretrial conditions; Courts must still consider

the factors articulated in 3142(g). See, e.g., United States v. Porter, No. 19-20115, 2020

WL 1847988, at *4 (E.D. Mich. Apr. 13, 2020) (“Many other district courts also have

recently considered arguments citing the COVID-19 epidemic as a basis for pre-trial


1
 To the extent that the Defendant is requesting a de novo review of his conditions of release under § 3145(a)(2), the
government maintains its position presented at the detention hearing that Defendant Alston should be detained. The
government did not seek review of the Magistrate Judge’s Order regarding Alston’s release conditions (and is not
seeking such a review now). However, if Alston is asking the District Court to consider the defendant’s conditions
anew, the government maintains its arguments presented in favor of detention.
                                                          4
 Case 1:19-cr-10041-JDB Document 171 Filed 04/27/20 Page 5 of 8                PageID 632



release”) (citing, e.g., United States v. Woods, 4:19-cr-20112 (E.D. Mich. March 28, 2020)

(ECF # 258 at 9) (“the COVID-19 pandemic cannot be the sole basis for releasing a

defendant from custody pending trial; the Court must still consider the Section 3142(g)

factors.”). Here, there is still a presumption of detention, given that Alston is charged with

conspiracy to distribute controlled substances and unlawful distribution. Marcrum, 953 F.

Supp. 2d at 880 (“when the government submits an indictment including charges listed in

section 3142(e)(3), it has fulfilled its burden to establish the presumption in favor of

detention.”) (citation omitted). And, the factors articulated in § 3142(g) continue to weigh

against Defendant Alston. Section 3142(g)(1) expressly instructs the court to consider

whether a crime involves a controlled substance when considering the nature and

circumstances of the offense. The weight of the evidence also weighs against Defendant

Alston. Since the detention hearing, the Defendant has been charged with additional

counts in a superseding indictment and his Co-Defendant has pled guilty to conspiring

with him, while under his supervision, to prescribe the controlled substances at issue

outside the scope of professional practice.

       Instead of providing evidence of any reduced risk to the community for the Court

to consider, Alston baldly asserts that his conditions of release must be modified for him

to assist with Covid-19. However, the Defendant’s Motion does not establish that he must

have full prescribing privileges to help his community with this virus. In fact, the

Tennessee Medical Reserve Corps announcement seeking workers requests individuals

“(medical and non-medical) who have been furloughed and are seeking employment”




                                              5
    Case 1:19-cr-10041-JDB Document 171 Filed 04/27/20 Page 6 of 8                               PageID 633



(emphasis added).2 And, there is no evidence in Alston’s Motion that Schedule II

controlled substances, such as oxycodone, and benzodiazepines, and Carisoprodol, are

drugs necessary to treat Covid-19. Moreover, if physicians are in short supply, it seems

that the Defendant could request a waiver from the hospital that would permit him to

practice medicine without requiring him to be able to prescribe the specific drugs that he

is charged with unlawfully distributing in this matter. Indeed, prescribing controlled

substances is hardly an essential part of being a doctor. Many physicians across

disciplines practice medicine every day without the special DEA registration that is

required in order to prescribe controlled substances. In short, requesting retired or

furloughed medical professionals to staff virus surge centers is a far cry from requesting

that federally indicted physicians be permitted to prescribe opioids despite a Court’s

previous finding that this could present a danger to the community.

        Prohibiting the Defendant from prescribing Schedule II narcotics and two specific

drugs remains the least restrictive means to ensure the safety of the community, where

Defendant Alston previously abused his privileges as a physician.3 As indicated above,

the Defendant is not restricted from assisting with Covid-19 – he does not need a

modification in release conditions to achieve his stated goal of helping his community

during the pandemic. The release order in this case does not prevent Dr. Alston from

volunteering in a non-medical capacity or even practicing medicine. Indeed, he can even

prescribe other controlled substances; he is only restricted from prescribing the drugs



2
 See https://www.tn.gov/health/cedep/cedep-emergency-preparedness/volunteer-mobilizer.html
3
 Courts have previously restricted physicians’ ability to prescribe controlled substances as part of release
conditions. See, e.g., United States v. Fata, 2013 WL 4084765, at *4 (E.D. Mich. Aug. 13, 2013) (defendant charged
with health care fraud precluded from prescribing as part of conditions of release).
                                                           6
 Case 1:19-cr-10041-JDB Document 171 Filed 04/27/20 Page 7 of 8                PageID 634



specifically involved in the crime with which he has been federally indicted – Schedule II

narcotics, and other drugs involved in the “holy trinity” (benzodiazepines and

Carisoprodol).

       Finally, as a practical matter, Alston once again has not addressed the difficulties

of having pre-trial services monitor his prescription practices (especially during the Covid-

19 pandemic), including how the court would be able keep track of whether he was

prescribing within the scope of professional practice and for a legitimate medical purpose.

       Because there is not a basis to modify the Defendant’s release conditions,

Defendant’s Motion Should be DENIED.



                                                  Respectfully submitted,



                                                  D. MICHAEL DUNAVANT
                                                  United States Attorney


                                          By:            /s/ Jillian Willis _______
                                                  JILLIAN D. WILLIS
                                                  ANN LANGLEY
                                                  Trial Attorneys
                                                  United States Department of Justice
                                                  Criminal Division, Fraud Section




                                              7
 Case 1:19-cr-10041-JDB Document 171 Filed 04/27/20 Page 8 of 8                PageID 635



                              CERTIFICATE OF SERVICE

      I, Jillian Willis, Trial Attorney in the United States Department of Justice, Criminal

Division, hereby certify that a copy of the foregoing pleading was forwarded by electronic

means via the court’s electronic filing system to counsel for the defendant.

      THIS the 27th day of April, 2020.



                                                         /s/ Jillian Willis     _____
                                                 JILLIAN D. WILLIS
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Criminal Division, Fraud Section




                                            8
